                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       :
 In re:                                                :        Chapter 11
                                                       :
 M & G USA CORPORATION, et al.,1                       :        Case No. 17-12307 (BLS)
                                                       :
                  Debtors.                             :        (Jointly Administered)
                                                       :

             DECLARATION OF CRAIG E. JOHNSON OF PRIME CLERK LLC
          REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
              BALLOTS CAST ON THE SECOND AMENDED JOINT PLAN OF
          LIQUIDATION OF THE U.S. DEBTORS AND DEBTORS IN POSSESSION

I, Craig E. Johnson, declare, under the penalty of perjury:

          1.     I am a Director, Solicitation and Public Securities at Prime Clerk LLC

("Prime Clerk"), located at 830 Third Avenue, 9th Floor, New York, New York 10022. I am over

the age of eighteen years and not a party to the above-captioned cases.

          2.     I submit this Declaration with respect to the solicitation of votes and the tabulation

of ballots cast on the Second Amended Joint Plan of Liquidation of the U.S. Debtors and Debtors

in Possession, dated November 6, 2018 (Docket No. 2049) (the "Second Amended Plan" and, as

amended, modified and supplemented, the "Plan").2 Except as otherwise noted, all facts set forth

herein are based on my personal knowledge, knowledge that I acquired from individuals under my

supervision, and my review of relevant documents. I am authorized to submit this Declaration on




          1       The Debtors are the following nine entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M
& GPolymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
          2
                 Capitalized terms not otherwise defined herein shall have the meaning given to them in the Plan.
behalf of Prime Clerk. If I were called to testify, I could and would testify competently as to the

facts set forth herein.

        3.      This Court authorized Prime Clerk's retention as the (a) claims and noticing agent

to the above-captioned debtors and debtors in possession (collectively, the "Debtors") pursuant to

the Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims and Noticing

Agent Nunc Pro Tunc to the Petition Date, dated November 1, 2017 (Docket No. 65) and

(b) administrative advisor pursuant to the Order Authorizing Employment and Retention of Prime

Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date, dated November 30,

2017 (Docket No. 298) (collectively, the "Retention Orders"). The Retention Orders authorize

Prime Clerk to assist the Debtors with, among other things, the service of solicitation materials

and tabulation of votes cast to accept or reject the Second Amended Plan. Prime Clerk and its

employees have considerable experience in soliciting and tabulating votes to accept or reject

chapter 11 plans.

        Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      Pursuant to the Order (I) Approving Disclosure Statement, (II) Approving Form

and Manner of Service of Notice Thereof; (III) Establishing Procedures for Solicitation and

Tabulation of Votes to Accept or Reject Chapter 11 Plan of Liquidation; and (IV) Scheduling

Hearing on Confirmation of Chapter 11 Plan of Liquidation, dated November 6, 2018 (Docket

No. 2047) (the "Disclosure Statement Order"), the Court (a) established certain procedures to

solicit votes on and tabulate Ballots submitted by Holders of Claims entitled to vote on the Plan

(the "Solicitation Procedures") and (b) authorized the Debtors to send Holders of Claims entitled

to vote on the Second Amended Plan certain materials in connection therewith

(collectively, the "Solicitation Materials"). The Disclosure Statement Order further established




                                                -2-
November 5, 2018, as the record date (the "Voting Record Date") for determining which Holders

of Claims were entitled to vote on the Plan. Prime Clerk adhered to the Solicitation Procedures

outlined in the Disclosure Statement Order and distributed Ballots and Solicitation Packages to

Holders of Claims in the following classes, which were the only classes entitled to vote on the

Second Amended Plan pursuant to the Disclosure Statement Order (collectively, the "Voting

Classes"):

       Plan Class                              Class Description
             2                       Secured Pre-Petition First Lien Claims
             3                          Pre-Petition Second Lien Claims
             4               Secured Corpus Christi Mechanics' Lien Reserve Claims
             8                             General Unsecured Claims

       5.        In accordance with the Solicitation Procedures, Prime Clerk worked closely with

the Debtors and their advisors to identify the Holders of Claims in the Voting Classes entitled to

vote on the Second Amended Plan and to coordinate the distribution of the Solicitation Packages

to these Holders of Claims. A detailed description of Prime Clerk's distribution of Solicitation

Packages is set forth in Prime Clerk's Affidavit of Service of Solicitation Materials, dated

November 14, 2018 (Docket No. 2065), which is incorporated herein by reference.

       6.        Further, in accordance with the Solicitation Procedures, Prime Clerk received,

reviewed, determined the validity of, and tabulated the Ballots submitted by Holders of Claims in

the Voting Classes voting on the Second Amended Plan. Each Ballot submitted to Prime Clerk

was date-stamped, scanned, assigned a ballot number, entered into Prime Clerk's voting database,

and processed in accordance with the Solicitation Procedures. To be included in the tabulation

results as valid, Ballot must have been (a) properly completed pursuant to the Solicitation

Procedures, (b) executed by the relevant Holder of a Claim in a Voting Class entitled to vote on

the Second Amended Plan (or such Holder's authorized representative), (c) returned to Prime Clerk


                                               -3-
via an approved method of delivery set forth in the Solicitation Procedures and (d) received by

Prime Clerk by 5:00 p.m. (prevailing Eastern Time) on December 6, 2018 (the "Voting

Deadline"), unless such Voting Deadline was extended by the Debtors after consultation with the

Creditors' Committee.3

        7.       Unless otherwise noted, all valid Ballots cast by Holders of Claims in the Voting

Classes entitled to vote on the Second Amended Plan and received by Prime Clerk on or before

the Voting Deadline were tabulated pursuant to the Solicitation Procedures. The final tabulation

of timely and properly completed Ballots received by Prime Clerk is attached hereto as Exhibit A.

A report of all Ballots excluded from the final tabulation prepared by Prime Clerk, and the reasons

for exclusion of such Ballots, is attached hereto as Exhibit B.

          Potential Supplemental Voting Declaration with Respect to Class 4 Ballots

        8.       I have been informed that the Debtors, in consultation with the Creditors'

Committee, may agree to extend the Voting Deadline for Holders of Claims in Class 4. As soon

as reasonably practicable following such extended voting deadline, Prime Clerk will submit a

supplemental declaration tabulating any additional votes.




3
    Pursuant to the direction of Debtors’ counsel, Prime Clerk accepted and tabulated the following two (2) Ballots
voting in Class 8 to accept the Second Amended Plan which were received by Prime Clerk after the Voting Deadline:
(i) ALCOF II NUBT. L.P. (Ballot No. 289) voting in the amount of $59,997,195.69 and (ii) ALCOF II NUBT. L.P.
(Ballot No. 290) voting in the amount of $11,796,059.02.


                                                       -4-
       To the best of my knowledge, information and belief, I declare under penalty of perjury

that the foregoing information concerning the distribution, submission and tabulation of Ballots

in connection with the Second Amended Plan is true and correct.


Dated: December 11, 2018
                                            CJ;-
                                         Craig E. Johnson
                                         Director, Solicitation and Public Securities
                                         Prime Clerk LLC




                                               -5-
